t c summary opinion united_states tax_court gwendolyn b smith petitioner v commissioner of internal revenue respondent docket no 19715-03s filed date gwendolyn b smith pro_se horace crump for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect at the time that the petition was filed all rule references are to the tax_court rules_of_practice and procedure this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the time prescribed in sec_6330 or sec_7502 as explained below we shall grant respondent’s motion to dismiss background the record reflects and or the parties do not dispute the following on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding petitioner’s federal tax_liabilities for the years through petitioner timely filed form request for a collection_due_process_hearing on date respondent held a telephone conference with petitioner wherein petitioner did not dispute the fact that she received notices of deficiency for the years in issue and that she did not petition the court challenging those deficiencies both parties discussed collection alternatives including an offer_in_compromise and audit_reconsideration based on the financial information provided by petitioner the appeals_office placed petitioner’s unpaid tax_liabilities in a noncollectible status on date the internal_revenue_service appeals_office in birmingham alabama issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination was sent by certified mail to petitioner’s last_known_address the notice_of_determination informed petitioner that if she wanted to dispute respondent’s determination in court then she must file a petition with this court within days from the date of this letter on date the court received and filed a petition for lien or levy action wherein petitioner seeks to challenge the underlying tax_liabilities attached to the petition is a copy of respondent’s notice_of_determination the petition which is dated date arrived at the court in a properly addressed envelope which was mailed to the court by certified mail return receipt requested bearing a u s postal service postmark date of date as indicated respondent moved to dismiss the petition for lack of jurisdiction on the ground that the petition was not timely filed petitioner filed an objection to respondent’s motion to dismiss stating in pertinent part as follows i did file my petition on date i asked the fees be waived i kept waiting to hear from the court but i did not hear anything i found out the petition was not before the court while talking to the at the time that the petition was filed petitioner resided in stevenson ala we note that the envelope identifies h_r block main street p o box grant ala as the return address appeals department they advised me to call the court clerk to find out why the petition had not been filed i called the court and was told to mail the information again i mailed it by certified mail the second time thereafter respondent’s motion was called for hearing at the court’s trial session in birmingham alabama counsel for respondent appeared at the hearing and offered argument in support of the motion to dismiss petitioner appeared and argued against the motion discussion as applicable to this case when the appeals_office issues a notice_of_determination to a taxpayer following an administrative hearing regarding the filing of a federal_tax_lien sec_6320 by way of cross-reference and d provide that the taxpayer will have days following the issuance of such notice to file a petition for review with the tax_court or if the tax_court does not have jurisdiction over the underlying tax_liability with a federal district_court see 114_tc_492 we have held that this court’s jurisdiction under sec_6320 and sec_6330 depends on the issuance of a valid determination_letter and the filing of a timely petition for review see 117_tc_122 116_tc_263 offiler v commissioner supra pincite see also rule b petitioner contends that she signed the petition on date and that it was purportedly mailed to the court soon thereafter petitioner further contends that she remailed the same petition to the court by certified mail on date along with a cover letter explaining that it had already been mailed to the court in date there is no evidence in the record however to support the allegation that petitioner mailed the petition in date other than ambiguous testimony from alma j kennamer petitioner’s h_r block representative that a copy of the signed petition was mailed in date to the tax_court in--up north somewhere massachusetts by regular u s mail the record in this case demonstrates that the petition was not filed within the 30-day period prescribed in sec_6330 the 30-day period provided by sec_6330 for timely filing a petition for review of the notice_of_determination with this court expired on monday date which date was not a legal_holiday in the district of columbia the petition was received and filed by the court on november we note that the petition filed on date is a signed original petition subsequent to the hearing on respondent’s motion the court conducted a thorough search of its correspondence files from date through date there is no record of any written communication having been received from either petitioner or ms kennamer during that time frame the 129th day after the mailing of the notice_of_determination moreover the envelope in which the petition was received at the court bears a postmark date of date the 124th day after the mailing of the notice_of_determination see sec_7502 it follows that the petition was late filed and that we must therefore dismiss this case for lack of jurisdiction see 115_tc_114 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
